Name: Commission Regulation (EEC) No 462/88 of 18 February 1988 amending Regulation (EEC) No 3938/87 fixing the monextary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 2 . 88 Official Journal of the European Communities No L 48 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 462/88 of 18 February 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (J), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (J), as last amended by Regu ­ lation (EEC) No 57/ 88 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 3938/87 (5), as last amended by Regulation (EEC) No 400/ 88 (6); Whereas Commission Regulation (EEC) No 3153/85 (7)&gt; as last amended by Regulation (EEC) No 3770/87 ('), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/ 85 during the period 10 to 16 February 1988 for the Spanish peseta necessitate that, by virtue of the second indent of Article 5 (3) (a) of Regulation (EEC) No 1677/85 , the monetary compensatory amounts should be updated for Spain, in the cereals and sugar sectors ; Whereas, however, the monetary gap for sectors other than cereals and sugar due to the variation in the Spanish peseta over the said period is within the neutral margin laid down for the fixation of the monetary compensatory amounts , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3938 /87 is hereby amended as follows : 1 . The column 'Spain' in parts 1 , 5 , 7 and 8 of Annex I is replaced by that given in Annex I to this Regu ­ lation . 2 . Annexes II and III are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 22 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164 , 24 . 6 . 1985 , p. 6 . C) OJ No L 182 , 3 . 7 . 1987, p . 1 . O OJ No L 164, 24 . 6 . 1985, p . 11 . (4) OJ No L 6, 9 . 1 . 1988 , p. 24 . ( 5 ) OJ No L 372 , 31 . 12 . 1987 , p . 1 . C) OJ No L 41 , 15 . 2 . 1988 , p . 1 . O OJ No L 310, 21 . 11 . 1985 , p . 4 . ( «) OJ No L 355 , 17 . 12 . 1987, p . 16 . No L 48 /2 Official Journal of the European Communities 22 . 2 . 88 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £' Irl Pia Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 1000 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 1390 1103 19 10 1103 19 30 1103 1990 1103 21 00 1103 29 10 1103 29 20 247,80 247,80 313,52 313,52 247,80 247,80 229.59 226.60 226,60 217,99 217,99 247,80 247,80 226,60 226,60 300,99 275.50 346,93 111.51 231,13 222,35 231,13 231,13 394,50 325,07 305,19 359,32 348,79 359,32 252,76 234,18 317,24 231,13 231,13 252,76 234,18 231,13 7 285 7 286 7 287 7 288 7 289 1 1 2 3 3 1 1 7 285 7 286 No L 48 /322 . 2 . 88 Official Journal of the European Communities Positive Negative Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain Portugal CN Table Additionalcode Notes Belgium/ Luxem ­ bourg DM £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta EscF1 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 110421 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1 000 kg  222,35 252,76 231,13 231,13 231,13 317,24 222,35 392,38 252,76 234,21 272,59 231,13 231,13 231,13 317,24 362,56 231,13 222,35 305,19 222,35 222,35 252,76 252,76 252,76 231,13 231,13 252,76 234,18 231,13 231,13 252,76 234,18 252,76 234,18 231,13 231,13 185,86 74,34 441,09 329,58 403,35 301,38 351,23 396,09 396,09 1 1 1 1 4 4 4 4 4 4 4 4 1 1 5 5 7 285 7 286 7 285 7 286 7 290 7 291 7 292 7 293 7 290 7 291 7 292 7 293 7 285 7 286 7 294 7 295 (*) (') No L 48 /4 Official Journal of the European Communities 22 . 2 . 88 Positive Negative Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain Portugal CN Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta F.scDM F1 O (') o O o o o o 1 000 kg - 363,22 363,22 363,22 363,22 363,22 363,22 363,22 363,22 539,06 473,87 363,22 363,22 363,22 495,52 346,38 363,22 1108 12 00 1108 13 00 1108 1400 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 5 5 6 6 5 5 5 5 7 7 1 1 2 2 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3  \ 7 294 7 295 7 296 7 297 7 294 7 295 7 294 7 295 7 318 7 318 0 7 622 7 623 7 624 7 625 7 541 7 542 7 543 7 544 7 545 7 546 7 547 7 548 7 549 7 550 7 551 7 552 7 626 7 627 7 628 7 629 7 A  ¢ 101,11 209,44 101,11 209,44 101,11 216,66 101,11 216,66 481,08 29,74 O O OO OO OO TO TO OO OO OO OO OO OO OO OO OO OO OO OO 29,74 29,74 29,74 29,74 29,74 29,74 29,74 29,74 22 . 2 . 88 Official Journal of the European Communities No L 48 /5 \ Positive Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \ - 1 000 kg - 2309 10 13 3 7 631 oo 29,74 2309 10 31 2 7 624 o  2 7 625 o 94,17 2309 10 33 3 7 541 oo  3 7 542 oo  3 7 543 oo  3 7 544 oo  3 7 545 00  3 7 546 oo  3 7 547 oo  \ 3 7 548 oo  3 7 549 oo  3 7 550 oo 94,17 3 7 551 (OO 94,17 3 7 552 oo 94,17 3 7 626 oo 94,17 3 7 627 oo 94,17 3 7 628 oo 94,17 3 7 629 oo 94,17 3 7 630 oo 94,17 3 7 631 oo 94,17 2309 10 51 2 7 624 o  2 7 625 0 185,85 2309 10 53 3 7 541 oo  3 7 542 oo  3 7 543 oo  3 7 544 oo  3 7 545 oo  3 7 546 oo  l 3 7 547 oo  3 7 548 oo I  3 7 549 oo  3 7 550 oo 185,85 3 7 551 oo 185,85 3 7 552 oo 185,85 3 7 626 oo 185,85 3 7 627 oo 185,85 3 7 628 oo 185,85 3 7 629 oo 185,85 3 7 630 oo 185,85 3 7 631 oo 185,85 2309 90 31 2 7 624 o  2 7 625 o 29,74 2309 90 33 3 7 541 oo  3 7 542 oo  No L 48 /6 Official Journal of the European Communities 22 . 2 . 88 \ \ Positive Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \ - 1 000 kg - 2309 90 33 3 7 543 oo  3 7 544 oo  3 7 545 oo  3 7 546 oo  3 7 547 oo  3 7 548 oo  3 7 549 oo  3 7 550 oo 29,74 3 7 551 oo 29,74 3 7 552 op 29,74 3 7 626 oo 29,74 3 7 627 oo 29,74 3 7 628 oo 29,74 3 7 629 oo 29,74 3 7 630 oo 29,74 3 7 631 oo 29,74 2309 90 41 2 7 624 o  2 7 625 0 94,17 2309 90 43 3 7 541 oo  3 7 542 oo  3 7 543 oo  3 7 544 oo  3 7 545 oo  3 7 546 oo  3 7 547 oo  3 7 548 oo  3 7 549 oo  I 3 7 550 oo 94,17 3 7 551 oo 94,17 3 7 552 oo 94,17 3 7 626 oo 94,17 3 7 627 oo v 94,17 3 7 628 oo 94,17 3 7 629 oo 94,17 3 7 630 oo 94,17 3 7 631 oo 94,17 2309 90 51 2 7 624 o l  2 7 625 o 185,85 2309 90 53 3 7 541 oo  3 7 542 oo  3 7 543 oo  3 7 544 oo  3 7 545 oo  3 7 546 oo  3 7 547 oo  22 . 2 . 88 Official Journal of the European Communities No L 48 /7 Positive Negative Denmark Italy France Greece Ireland Spain Portugal CN Tabe Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta tsc  1 000 kg  2309 90 53 3 3 3 3 3 3 3 3 3 3 3 7 548 7 549 7 550 7 551 7 552 7 626 7 627 7 628 7 629 7 630 7 631 2)C *)(3 *)(' OC 1)C 2)C 2)C Z)C 1)(3 2)C 2)C 185,85 185,85 185,85 185,85 185,85 185,85 185,85 185,85 185,85 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product . (2) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose , in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules ,  added casein and/or caseinate . (') When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677 / 85 , the applicant must state in the declaration provided fqr this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. No L 48 /8 Official Journal of the European Communities 22 . 2 . 88 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  a + c d + f d + f a + c a + c + f a + c a + c + f a + c a + c a + c a + c + f a + c + f a+c + f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 1 1 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 0404 90 33 1 2 2 2 2 3 3 1 1 1 1 1 1 1 1 1 1 4 4 4 5 5 5 1 3 1 1 1 1 1 1 1 1 1 1 1 1 1 7 058 7 059 7 074 7 078 7 079 7 089 7 089 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 093 7 094 7 097 7 098 7 099 7 114 7 058 7 089 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 a + c a + c d+f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a + c a + c a + c a + c 22 . 2 . 88 Official Journal of the European Communities No L 48 /9 \ \ \ Positive Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  0404 90 39 1 7 058 \ a + c 0404 90 51 1 7 058 l a + c + f 0404 90 53 1 7 058 \ a + c + f 0404 90 59 1 7 058 \ a + c + f 0404 90 91 1 7 058 l a + c + f 0404 90 93 1 7 058 l a + c + f 0404 90 99 1 7 058 \ a + c + f 0405 6 7 118 \  6 7 119 \  6 7 134 \  6 7 138 \  6 7 139 \  6 7 154 \  6 7 158 \ 1 306,21 6 7 159 \ 1 338,87 6 7 174 \  6 7 178 \  6 7 179  6 7 184 l  6 7 189  6 7 193  6 7 194 b x coef 6 7 197  6 7 198 b x coef 6 7 199  6 7214 l b x coef 6 7 218 \  6 7219  6 7 222 b x coef 6 7 223  6 7 224 Il  6 7 225 b 0406 10 10 7 7 226 li\  7 7-227 Il  7 7 228 Il  7 7 229  7 7 230  7 7 231 Il  7 7 232 Il  0406 10 90 7 7 226 II  7 7 228  7 7 230 Il  7 7 232 Il\  0406 20 10 II  0406 20 90 8 7 233 li  No L 48 / 10 Official Journal of the European Communities 22 . 2 . 88 \ \ Positive Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l I  160 kg  0406 20 90 8 7 234 \  0406 30 10 9 7 235 \  9 7 236 \  9 7 237 \  9 7 238 \  9 7 239 \  0406 30 31 9 7 235 \  9 7 236 \  9 7 237 \  9 7 238 l  0406 30 39 9 7 235 \  9 7 236 \  9 7 237 \  9 7 238 \  9 7 239 \  0406 30 90 \ \  0406 40 00 10 7 240 \  10 7 241 \  - 0406 90 1 1 11 7 242 l  11 7 243 l  11 7 244 \  11 7 245 \  11 7 246 \  11 7 247 \  0406 90 13 12 7 248 l  12 7 249 I  12 7 250 \  0406 90 15 12 7 248 l  12 7 249 l  12 7 250 \  0406 90 17 12 7 248 l  12 7 249 l  12 7 250  0406 90 19 ll I  0406 90 21 13 7 251 l  13 7 252 l  0406 90 23 14 7 254 l  14 7 255 l  14 7 256 l  14 7 25/ l  14 7 258  0406 90 25 14 7 254 ll  14 7 255 ll  14 7 256 II  14 7 257 I  No L 48 / 1122 . 2 . 88 Official Journal of the European Communities \ Positive Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \  100 kg  0406 90 25 14 7 258 l  0406 90 27 14 7 254 l  14 7 255 l  14 7 256 \  14 7 257 \  14 7 258 \  0406 90 29 14 7 253 \  14 7 254 \  14 7 255 \  14 7 256 l  14 7 257 \  14 7 258 \  0406 90 31 14 7 253 \  14 7 254 \  14 7 255 \ \  14 7 256 \  14 7 257 \  14 7 258 \  0406 90 33 14 7 253 \  14 7 254  14 7 255  14 7 256  14 7 257  14 7 258  0406 90 35 15 7 259 \  15 7 274 l  15 7 277 l  15 7 278  15 7 279  0406 90 37 ¢ 15 7 259  15 7 274 \  15 7 277  15 7 278 Il  15 7 279 Il  0406 90 39 14 7 254  14 7 255  14 7 256  14 7 257 Il  14 7 258  0406 90 50 14 7 253 \  14 7 254  14 7 255 Il  14 7 256  14 7 257 Il  14 7 258 \  No L 48/ 12 Official Journal of the European Communities 22 . 2 . 88 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscFl £ 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89  100 kg  7 7 7 7 7 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 14 14 14 14 14 14 7 226 7 227 7 228 7 229 7 230 7 259 7 274 7 277 7 278 7 279 7 259 7 274 7 277 7 278 7 279 7 259 7 274 7 277 7 278 7 279 7 259 7 274 7 277 7 278 7 279 7 259 7 274 7 277 7 278 7 279 7 259 7 274 7 277 7 278 7 279 7 253 7 254 7 255 7 256 7 257 7 258 22 . 2 . 88 Official Journal of the European Communities No L 48 / 13 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0406 90 91 0406 90 93 0406 90 97 0406 90 99 2309 10 15  100 kg  7 7 7 7 7 7 7 7 7 7 7 7 7 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 226 7 231 7 232 7 226 7 231 7 232 7 226 7 228 7 230 7 232 7 226 7 228 7 230 7 232 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 2309 10 19 No L 48 / 14 Official Journal of the European Communities 22 . 2 . 88 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 10 19 2309 10 39 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556  100 kg  2309 10 59 2309 10 70 22 . 2 . 88 Official Journal of the European Communities No L 48 / 15 Positive Negative Spain Denmark Italy France Greece Ireland Portugal CN Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 10 70 2309 90 35 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579  100 kg  2309 90 39 No L 48 / 16 Official Journal of the European Communities 22 . 2 . 88 Positive Negative Germany Spain Denmark Italy France Greece Ire and Portugal CN Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 2309 90 39 2309 90 49 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 j 4 | 4 4 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556  100 kg  2309 90 59 2309 90 70 22 . 2 . 88 Official Journal of the European Communities No L 48 / 17 Positive Negative France Greece Ireland CN Table Additionalcode Notes Germany Nether ­ lands Spain l/nited Kingdom Belgium/ Luxem ­ bourg Denmark Italy Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2309 90 70 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584  % milk fat/ 100 kg product   °/o non-fat dry lactic matter/100 kg product   lactic matter/ 100 kg product   % sucrose/ 100 kg product  - 1,030 a b c d f Annex For certain milk products , for which the calculation of the compensa ­ tory amount is based on the component parts of the final product, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non ­ fatty lactic dry matter and the weight of added sugar, contained in 100 kg of product, as well as whether or not whey and/or lactose and/ or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. 22 . 2 . 88No L 48 / 18 Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts Table AdditionalcodeCN Notes Positive II Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  C) o (') C) o 87,15 87,15 87,15 87,15 87,15 87,15 87,15 87,15 102,98 102,98 102,98 3 3 3 3 3 3 3 3 4 5 5 5 5 5 8 8 8 5  100 kg of dry matter  89,72 89,72 89,72  % sucrose content and 100 kg net  1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 7 334 7 335 7 334 7 335 7 334 7 335 7 334 7 335 7 337 7 340 7 340 7 340 7 340 7 340 7 345 7 346 7 347 7 340 7 349 7 350 7 351 7 353 7 345 7 346 7 347 7 419 7 423 7 424 7 425 C) (') O 1,030 1,030 1,030  100 kg of dry matter  89,72  % sucrose content and 100 kg net  9 9 9 10 y 3 J '3 y y y 1,030 1,030 1,030 1,030 1,030 1,030 1,030  100 kg of dry matter  8 8 8 5 6 6 A 89,72  % sucrose content and 100 kg net  o C) 0 1,030 1,030 1,030 22 . 2 . 88 Official Journal of the European Communities No L 48 / 19 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. ( J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . No L 48 /20 Official Journal of the European Communities 22 . 2 . 88 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative x Kl Additional KT GermanyCN Table co&lt;je Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90'11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 * * * * * * * * * * * &amp; X # * 22 . 2 . 88 Official Journal of the European Communities No L 48/21 Positive Negative CN Table AdS"al Notes Germany Nether ­lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal .. DM Fl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 1 1 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 1 1 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 * * « ¢ * * X - * « ¢ * * * * 6 585 7 585 6 586 7 586 * * 7 001 7 002 7 003 7 004 7 005 3 3 4 4 No L 48 /22 22 . 2 . 88Official Journal of the European Communities Positive Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I \  1 00 kg   7 006 \   7 007   7 008   7 009   7 010   7011 \   7 012   7 013   7 015 \   I 7 016 \   I 7 017 \   7 020 \   7 021   7 022   7 023   7 024   7 025 \   I 7 026 \   I 7 027 \   I 7 028 \   I 7 029 \   \ 7 030 l   7 031 \  - - \ 7 032 I   7 033 I   \ 7 035 l   \ 7 036 l   7 037 \   I 7 040 l   I 7 041 \   \ 7 042 \   7 043 I   7 044 l   7 045 l   7 046   I 7 047 I   7 048 li   II 7 049 Il   II 7 050 Il   II 7 051   II 7 052  '  || 7 053 II   || 7 055 II   Il 7 056   || 7 057 II  22 . 2 . 88 No L 48 /23Official Journal of the European Communities I I Positive Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ l II I  100 kg   7 060   Il 7 061    Il 7 062   Il 7 063 Il   Il 7 064 Il   Il 7 065 IlI   7 066   7 067 I   7 068   7 069  - 7 070   7 071   7 072   7 073   7 075   \ 7 076 l   \ 7 077 \   \ 7 080 \   \ 7 081 I   \ 7 082 l   \ 7 083 \ \   \ 7 084 \   \ 7 085 \   \ 7 086 \   l 7 087 \   \ 7 088 I   l 7 090 \   \ 7 091 \   l 7 092 \   7 095 \   l 7 096 l   7 100 (..)   7 101 ( ,S )   7 102 ( »)   7 103 ( «)   7 104 ( »)   7 105 (")   7 106 (")   7 107 ( »)   7 108 (,.)   7 109 (")   7 110 (") \   7 111 n   I 7 112 n   7 113 ( «)  No L 48 /24 Official Journal of the European Communities 22 . 2 . 88 Positive Negative France Greece Ireland Portugal CN Tabe Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy Spain DM Fl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  7 115 7 116 7 117 7 120 7 121 7 122 7 123 7 124 7 125 7 126 7 127 7 128 7 129 7 130 7 131 7 132 7 133 7 135 7 136 7 137 7 140 7 141 7 142 7 143 7 144 7 145 7 146 7 147 7 148 7 149 7 150 7 151 7 152 7 153 7 155 7 156 7 157 7 160 7 161 7 162 7 163 7 164 7 165 7 166 7 167 (") n ( ») ( ») o (") o (U) (,.) (") n n c) n ( «) o c) n o n n c) (1.) n n c) c) c) c) c) c) c) (") ( «) c) c) c) (") n o n o o 22 . 2 . 88 Official Journal of the European Communities No L 48 /25 \ Positive Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ l  100 kg   7 168 ( »)   7 169 (")   7 170 (")   7 171 ( »)   7 172 ( »)   \ 7 173 (")   7 175 n   7 176 n   7 177 n   7 180 n   l 7 181 n   \ 7 182 o   7 183 n   7 185 (,.)   7 186 ( »)   7 187 o   7 188 n   7 190 n   7 191 o   7 192 o   7 195 (,.)   7 196 (")   Il 7 200 (") l   7 201 ( «)   7 202 (")   7 203 ( »)   7 204 n I   7 205 n   II 7 206 o   7 207 o   II 7 208 n   li 7 209 n I   7210 n   II 7211 n   || 7 212 (,.)   li 7 213 ( ») \   7 215 (")   II 7 216 (,.)   7217 (,.)   li 7 220 (M)   Il 7 221 ( )   7 260 (H)   li 7 261 (U)   li 7 262 n   7 263 o  No L 48 /26 Official Journal of the European Communities 22 . 2 . 88 \ Positive Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ l  100 kg   I 7 264 (")   \ 7 265 n   \ 7 266 18 \   \ 7 267 o   \ 7 268 ( »)   \ 7 269 (' ¢) .   \ 7 270 ( »)   \ 7 271 (,.)   \ 7 272 n   \ 7 273 n   7 275 n   \ 7 276 n   \ 7 280 n   \ 7 300 n   \ 7 301 n   \ 7 302 n   \ 7 303 n '   \ 7 304 n   l 7 305 n   \ 7 306 o   \ 7 307 o   l 7 308 o   7 309 o   7 310 n \   l 7311 o   \ 7 312 n   l 7 313 o   l 7 315 n '   \ 7 316 n   \ 7317 o   \ 7 320 n   \ 7 321 o   l 7 360   Il 7 361 c)   7 362 o   Il 7 363 o   7 364 o   7 365 C)   Il 7 366 o \   7 367 (")   Il 7 368 (")   Il 7 369 (")   Il 7 370 (")   Il 7 371 (")   7 372 o 22 . 2 . 88 Official Journal of the European Communities No L 48 /27 \ \ Positive || Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ I  100 kg   \ 7 373 ( «) I   l 7 375 ( «)   \ 7 376 o   \ 7 380 (U)   l 7 400 ( »)   I 7 401 (..)   \ 7 402 n   \ 7 403 n   \ 7 404 (,.)   \ 7 405 ( «)   \ 7 406 c)   \ 7 407 o   7 408 ( »)   \ 7 409 ( »)   7 410 c)   7 411   \ 7 412 n   \ 7 413 r)   7 415   7 416 (,.)   7417 (")   Il 7 420 o   7 421 o   7 460 ( «)   7 461 (,.)   7 462 (,.)   Il 7 463 (")   7 464 (U)   7 465 (,.)   Il 7 466 (") \   \l 7 467 ( »)   7 468 ("&gt;   \l 7 470 (")   Il 7 471 (,.) __  7 472 (") \   - 7 475 (..) \   Il 7 476 (,.)   Il 7 500 (..)   7 501 ( »)   7 502 (")   7 503 ( ») \   Il 7 504 o   7 505 ( ».)   - 7 506 (..)   7 507 (")  No L 48 /28 Official Journal of the European Communities 22 . 2 . 88 \ Positive Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc l I  100 kg   7 508 n   7 509 c)   7 510 c)   7511 o   7 512 c)   7 513 (,s)   7 515 (,.)   7 516 &lt;")   7517 ( «)   7 520 n   7 521 n   7 560 18   7 561 &lt;")   7 562 o   7 563 n   7 564 ( »)   7 565 (")   7 566 c)   7 567 n   7 568 o   7 570 (U) \   Il 7 571 ( »)   7 572 (U)   II ' 7 575 ( »)   II 7 576 (..) \   II 7 600 ("&gt;   II 7 601 ( »)   Il 7 602 ( ,s )   7 603 n   7 604 n   II 7 605 ( «)   Il 7 606 (M)   7 607 c)   7 608 ("&gt;   Il 7 609 (")   II 7 610 (* ¢)   II 7611 ( »)   Il 7 612 (")   li 7613 c)   II 7615 (")   7 616 (")   II 7 617 c)   II 7 620 (,.)   II 7 621 (U)   || 7 700 (") \  22 . 2 . 88 Official Journal of the European Communities No L 48 /29 \ Positive II Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I \  100 kg   \ 7 701 (,.)   7 702 (")   \ 7 703 (")   7 704 o   \ 7 705 (,.)   7 706 (")   7 707 n   I 7 708 ( ») l   \ 7 710 (")   I 7711 n   7712 18   \ 7 715 o ~  II 7716 o   7 720 (&gt;.)   \ 7 721 c)   II 7 722 c)   7 723 n   I 7 725 (") l   \ 7 726 c)   Il 7 727 (..)   \ 7 728 ( »)   Il 7 730 (")   7 731 (")   7 732 (&gt;.)   II 7 735 n   II 7 736 (&gt;.)   Il 7 740 ( »)  \ II 7 741 ( ») I   Il 7 742 o  7 745 (  »)   |\ 7 746 D   7 747 (..)   II 7 750 ( »)   7 751 ( »)   II 7 760 c)   Il 7 761 n   7 762 n   I 7 765 n __  II 7 766 n   li 7 770 ( »)   II 7 771 D   \\ 7 780 (,.)   II 7 781 (") \   li 7 785 (")   7 786 No L 48 /30 Official Journal of the European Communities 22 . 2 . 88 Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal CN Table Additionalcode Notes DM F1 Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc £  100 kg  7 800 7 801 7 810 7 811 7 812 7 815 7 816 7 817 7 820 7 821 7 830 7 831 7 840 7 841 7 860 7 861 7 900 7 901 7 910 7 911 7 912 7 915 7 916 7 917 7 920 7 921 7 930 7 931 7 940 7 941 7 960 7 961 5 1xx 5 2xx 5 3xx 5 4xx 5 5xx 5 6xx 5 70x 5 71x 5 72x 5 73x / 18 \ / I8\ / 18\ / 18 \ / 18\ / I8\ / I8\ / I8\ / I8\ / 18 \ / J8 \ / I8 \ / 18\ / 18\ / 18\ / 18\ Amounts to be deducted 22 . 2 . 88 Official Journal of the European Communities No L 48 /31 I Positive Negative CN Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc Li l l  100 kg   Il 5 74x Il   5 75x l   \\ 5 76x   5 77x l   |\ 5 78x   5 9xx \  Amounts to be deducted _ 6 1xx I  Il 6 2xx  6 3xx \   \\ 6 4xx   \ 6 5xx   \ 6 6xx   6 70x \   \ 6 71x   \ 6 72x   \ 6 73x   6 74x   6 75x   6 76x \   \ 6 77x   6 78x I   6 9xx l  (*) See the additional code corresponding to the composition of the merchandise . (") If the goods contain butter reduced in price under the Regulation indicated in Table 6 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products , by the amount indicated in additional code 5xxx and, for formula B products , by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate . N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out . Milk proteins Milk proteins , excluding those contained in the whey, casein and/or caseinates , added to the product. No L 48 /32 Official Journal of the European Communities 22 . 2 . 88 ANNEX II Monetary coefficients Products Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Member States Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector 0,986 0,990 0,990 0,986 0,986 0,990 0,990 0,986 1,084 1,158 1,109 1,175 1,175 1,123 1,158 1,175 1,158 1,175 1,175 1,090   1,042 1,042 1,016 1,042 1,053 1,010 1,014 1,042 1,053 1,042 1,042 1,010 1,035 1,035 1,035 1,010 1,035 1,035 1,035 1,035 1,469 1,469 1,375 1,366 1,366 1,394 1,331 1,469 1,366 1,469 1,366 1,366 1,281 1,020 1.035 1,021 1.036 1,036 1.035 1.036 1.035 1.036 1,010 1,010 1,010 1,010 1,093 1,093 1,010 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,83158 61,8628 55,2545 Dkr 0,523666 11,4408 10,2187 DM 0,137286 2,99934 2,67895 FF 0,460437 10,0594 8,98483 F1 0,154685 3,37948 3,01849 £ Irl 0,0512461 1,1196  £ 0,0457719  0,893178 Lit  2 184,74 1 951,37 Dr 10,8652 237,378 212,021 Esc 11,159 243,796 217,754 Pta 9,24699 202,023 180,443